Citation Nr: 1117933	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent from July 1, 2009, for status post left total knee replacement. 

2. Entitlement to service connection for avascular necrosis as secondary to the service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1972.  

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing in December 2009 before the undersigned.  A transcript of that proceeding has been associated with the claims file.  

The appeal was previously before the Board in May 2010, at which time the appeal was remanded for further development.  Unfortunately, as outlined below, the requested development was not accomplished.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Again, the Veteran's appeal was previously before the Board in May 2010.  At that time, the remand directives instructed the RO to schedule the VA examinations in order to determine (1) the nature and severity of his service-connected status-post left total knee replacement; and (2) whether any current avascular necrosis of the hips is proximately due to, aggravated by or the result of the service-connected left knee/leg disabilities.  
To date, there is no evidence of record to indicate that these examinations occurred.  In fact, correspondence contained in the claims file indicates that the AMC rescheduled the examination for the "incorrect jurisdiction" and that the Veteran never received notification of such error. See AMC Note, September 2010. 

A remand by the Board confers upon an appellant the right to VA compliance with the instructions of the remand, and imposes on the Secretary a concomitant duty to ensure compliance with those terms. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board or the RO is neither optional nor discretionary.  In Stegall the Court held that where the remand orders of the Board are not complied with, the Board errs as a matter of law. Id.  In this case, the Board finds that the requirements of the May 2010 remand were not met, and another remand for further development is necessary to address the deficiencies (i.e., to reschedule the Veteran for the requested VA examinations). See 38 C.F.R. § 19.9 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination at the appropriate VA facility in order to determine the severity of his service- connected status-post left total knee replacement.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. Based on the review of the file, examination of the Veteran, and the results of all diagnostics and tests, the examiner should opine as to the nature and severity of any residuals resulting from the Veteran's status-post left total knee replacement.  This should include a discussion of range of motion findings, and any chronic residuals consisting of severe painful motion, or weakness in the affected extremity. See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

2. Obtain a VA medical opinion from the examiner who conducted the June 2006 examination, or, if unavailable, another VA examiner, to determine the nature and etiology of any current avascular necrosis of the hips, or residuals thereof.  The examiner should review the claims folder prior to examination.

The examiner should address the following and should state the medical probability (less likely than not; at least as likely as not; or more likely than not) that any current avascular necrosis of the hips, or any residuals thereof, is proximately due to, or the result of, the service- connected left knee/leg disability, to include multiple cortisone/steroid injections taken for treatment of the service-connected left knee condition.

The examiner should also opine as to the medical probability (less likely than not; at least as likely as not; or more likely than not) that any current avascular necrosis of the hips, or residuals thereof, is permanently aggravated by the Veteran's service-connected left knee disability, to include multiple cortisone injections to the left knee.

3. The RO should then readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


